Citation Nr: 1147246	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  10-45 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for the service-connected migraine headache disability.


REPRESENTATION

Veteran represented by: Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 2005 to July 2009, and he received awards and decorations including a Purple Heart and a Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  

In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

In August 2011 the Veteran testified before the undersigned Acting Veterans Law Judge via a videoconference hearing from the VA Medical Center in Lebanon, Pennsylvania.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, throughout the period on appeal he has approximately two to six migraine headaches per month of varying degrees of severity, with characteristic prostrating attacks occurring on average at least once a month over a period of several months, but without evidence of very frequent and prolonged prostrating attacks productive of severe economic inadaptability, most nearly approximating a 30 percent disability rating.

CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent, but no higher, for migraine headaches are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Veteran was advised in April 2009, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his service connection claim, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  Moreover, neither the Veteran nor his representative has alleged any prejudice as a result of any possible notice defect concerning the downstream element of a disability rating.  Rather, they have argued that a higher rating is warranted by describing the Veteran's symptoms and referencing the applicable diagnostic code.  As such, the Veteran has been afforded adequate notice, and no further notice is required.  

With regard to the duty to assist, the Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  There is no indication that he receives any benefits from the Social Security Administration pertaining to the claimed disability.  In addition, the Veteran was afforded a VA examination concerning his migraine headaches in May 2009.  Neither the Veteran nor his representative has argued that such examination is inadequate for rating purposes.  A review of the examination report also reveals no inadequacies, as the examiner recorded the subjective and objective complaints, including any functional impairment.  Further, there is no indication that the severity of the Veteran's headaches has increased since the last VA examination, or that the lay and medical evidence of record does not adequately reflect the current severity of the disability.

Under the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim at this time.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

In this case, the Veteran was granted service connection for migraine headaches due to traumatic brain injury with a noncompensable disability rating effective as of July 25, 2009, immediately following his discharge from active duty.  The evidence reflects that he has had headaches since sustaining a concussion after an improvised explosive device (IED) blast in February 2007.  

Migraine headaches will be assigned a maximum 50 percent rating where there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted where there are characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating is warranted where there are characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable rating will be assigned for less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).

Here, the lay and medical evidence of record generally reflects that the Veteran has had headaches from two to six times per month of varying severity throughout the appeal.  Specifically, the Veteran has reported headaches generally occurring two to three times per month, and sometimes more frequently.  See May 2010 notice of disagreement, June and July 2010 VA treatment records, and August 2011 hearing transcript; see also October 2010 statement from fellow service member concerning Veteran's complaints in service.  Similarly, the Veteran's wife stated in December 2009 that his headaches occurred approximately three times per month.  She testified in August 2011 that the Veteran has headaches four to six times per month.

For the purposes of medical treatment, as well as during the VA examination, the Veteran denied any sensitivity to light or noise, vision changes, or nausea or vomiting associated with his headaches.  He further reported that taking over-the-counter medication (including Motrin, Advil, ibuprofen, or Excedrin migraine) usually received his symptoms, as well as sleep on some occasions.  See May 2009 VA examination report, June and July 2010 V treatment records.  Similarly, in an October 2010 statement, a fellow service member stated that the Veteran told him that Tylenol or ibuprofen and lying down would relieve his migraine headaches.

During the August 2011 hearing, both the Veteran and his wife testified that he must lie down or sleep with no light or noise for several hours during the worst of his headache attacks.  However, they also testified that taking two to three 200 milligram tabs of Advil or ibuprofen can relieve the headaches on some occasions, which is consistent with the medical evidence of record.  The Veteran's wife explained during the hearing that he will be able to function after taking Advil if they catch the headache within the first 30 minutes to an hour, but if they wait too long it will get to a point that he must lay down and sleep with no noise or light.  The Veteran and his wife were both very credible witnesses during the hearing.  Additionally, such testimony is generally consistent with other statements by the Veteran and his wife that he has debilitating or prostrating attacks two to three times per month where he must lay down for several hours for the headache to subside.  See December 2009 statement from wife; May 2010 notice of disagreement.

Although there are some minor inconsistencies, to include as to sensitivity to light and sound, the Board finds that the statements of the Veteran and his wife are generally consistent throughout the appeal.  Further, such statements are generally consistent with the medical evidence of record.  Accordingly, when resolving all reasonable doubt in the Veteran's favor, the evidence of record demonstrates that he has had frequent headaches throughout the appeal.  Further, the headaches are debilitating or prostrating, requiring him to lay down for several hours before being able to function, as much as two to three times per month.  In this regard, the Board notes that the Veteran reported having headaches about two times per week during the May 2009 VA examination.  However, there is no indication that such frequent headaches were prostrating.  Rather, the Veteran reported that he could work during these headaches after taking Motrin.  This is consistent with the testimony from the Veteran and his wife at several times during the appeal that some of the headaches are less severe and may be relieved by over-the-counter medication.  

Based on the foregoing, and applying the benefit of the doubt doctrine, the Board finds that the Veteran has met the criteria for a 30 percent disability rating for migraine headaches throughout the period on appeal.  As discussed above, the evidence demonstrates characteristic prostrating attacks occurring at least once a month over a period of several months.  However, the Veteran is not entitled to the next higher rating of 50 percent, as the evidence does not establish very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, DC 8100.  

In this regard, the Board acknowledges that the Veteran may have prostrating attacks more frequently than once a month on average.  However, the evidence generally indicates that such severe attacks occur an average of two to three times per month, which does not amount to "very frequent."  Furthermore, the Veteran's attacks are not shown to result in severe impairment of work functioning, or school functioning, in the Veteran's case.  Rather, the Veteran is able to relieve his headaches and continue to function with over-the-counter medications during some episodes.  Significantly, he missed no days of school due to headaches when he was only taking classes two days a week, and he only missed three days of school during the previous semester as a full-time student (or approximately four to five months).  See June 2010 VA treatment session; October 2010 substantive appeal; August 2011 hearing transcript.  As such, the evidence does not demonstrate very frequent completely prostrating attacks that are productive of severe economic inadaptability.  The 30 percent disability rating that is assigned herein for migraine headaches is an acknowledgment that some interference with employment exists.  See 38 C.F.R. §§ 3.321(a), 4.1.  However, as there is no evidence of severe economic impairment caused by the headaches, the manifestations of the Veteran's disability do not most nearly approximate the next higher rating.  See 38 C.F.R. § 4.7.  Therefore, a rating in excess of 30 percent is not warranted under DC 8100. 

After a thorough review of the lay and medical evidence of record, the Board finds no basis upon which to assign an evaluation in excess of the rating assigned herein for the Veteran's migraine headaches under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, staged ratings are not appropriate, as the manifestations of such disability have remained relatively stable throughout the course of the appeal, or any increases in severity are not sufficient to warrant a higher rating.  See Fenderson, 12 Vet. App. at 126-127.  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Here, the manifestations of the Veteran's migraine headaches, as summarized above, are fully contemplated by the schedular rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for headaches during the appeal.  Further, evaluations are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, although the Veteran has been unemployed during the course of the appeal, he was enrolled as a full-time student, which is akin to employment.  Further, although he asserts that his migraine headaches interfere with his employability, which is contemplated by the rating assigned herein, the Veteran has not argued that he is unemployable due to such disability.  As such, a claim for a TDIU is not raised and need not be addressed at this time.

In granting the increased initial rating as discussed above the Board has resolved the benefit of the doubt in favor of the Veteran.  38 C.F.R. § 4.3.  


ORDER

An initial rating of 30 percent for the service-connected migraine headache disability is granted, subject to the criteria applicable to the payment of monetary benefits.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


